Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on December 15, 2021.
Claims 2-5 are canceled.
Claims 1, 12, and 14 are amended.

Allowable Subject Matter
Claims 1 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive; applying a main substance onto at least the first blank surface to obtain at least one printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof; and treating the first and second attachment regions of the first blank surface to maintain a surface tension in the predetermined range by applying an auxiliary substance comprising an ink, a varnish, a lacquer or a combination thereof to an external surface of the first and second attachment regions of the first blank surface, applying an adhesive to the first and second attachment regions of the first blank surface after the step of treating the first and second attachment regions of the first blank surface
a main substance applied on the first surface to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof, wherein before application of the main substance the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive, and wherein the first and second attachment regions of the first blank surface are treated to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a lacquer, or a combination thereof to an external surface of the first and second attachment regions of the first blank surface
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 22, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731